DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
	The instant claims contain an explicit definition for the term “oriented perpendicularly” in the original specification.  The original specification teaches “Where nanocellulose of the coating is "orientated perpendicularly", in the context of this disclosure, it is meant that some, or in some embodiments substantially all, of the nanocellulose, rather than lying in alignment with the surface of the support material, extends at an angle therefrom (this encompasses not only nanocellulose extending at an angle of 90 degrees relative to the surface of the support material, but also encompasses nanocellulose which extends at any angle therefrom, rather than lying entirely in alignment with the surface)” (13:7-15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 23-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bismarck et al. (WO 2008/020187).
Considering Claim 23:  Bismarck et al. teaches a material wherein the material is coated with a layer of nanocellulose (2:5-6; 4:1-11).  Bismarck et al. shows in the SEM data that the nanocellulose fibers overlap each other (Figure 1, 3, 4), which would require some of the fibers to extend at an angle away from the material to allow for the fiber to go over the adjacent fiber. 
Considering Claim 24 and 25:  Bismarck et al. teaches the material is hemp or fiber (Example 2).
Considering Claim 26:  Bismarck et al. teaches the nanocellulose as being bacterial cellulose (Example 2).  
Considering Claims 27 and 28:  Bismarck et al. teaches the material as being a synthetic polymer such as polylactic acid, polyhydroxybutyrate, or modified cellulose (3:3-20).
Considering Claims 29 and 30:  Bismarck et al. teaches the materials being a natural polymer such as gluten, zein, wool, cellulose, or starch (3:3-20).
Considering Claim 31:  Bismarck et al. teaches that the surface of the material is substantially completely covered by the cellulose (11:8-11).
Considering Claims 32 and 33:  Bismarck et al. teaches forming a packaging material or household item from the material (7:11-15).
Considering Claims 34-39:  Bismarck et al. teaches the cellulose as having a width of from 0.5 to 100 nm, preferably 1 to 50 nm, and a length of 0.5 to 1000 microns, preferably 5 to 300 microns (5:5-11).
Considering Claim 40:  Bismarck et al. teaches the cellulose as being ribbons shaped (4:4-5).

Claims 23, 24, 29, 30, and 32-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aulin et al. (Cellulose (2010) 17:559-574, published January 10, 2010).
Considering Claims 23, 24, 29, 30, and 34-38:  Aulin et al. teaches a paper material/cellulose material coated with a layer of microfibrillated cellulose/a nanocellulose (pg. 562).  Aulin et al. teaches the microfibrillated cellulose as having a width of 5 to 10 nm and a length of several microns (pg. 560; 563).  Aulin et al. shows in the SEM data that the nanocellulose fibers overlap each other (Figure 9 and 10), which would require some of the fibers to extend at an angle away from the material to allow for the fiber to go over the adjacent fiber. 
Considering Claims 32 and 33:  Aulin et al. teaches the article as being paper (pg. 562), which can be used in packaging or households.

Claim 41 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aulin et al. (Cellulose (2010) 17:559-574, published January 10, 2010).
Considering Claim 41:  Aulin et al. teaches a process for making a paper coated with a layer of nanocellulose, comprising grinding a microfibrillated cellulose/nanocellulose in an aqueous solution (pg. 561), followed by contacting the paper with the aqueous composition (pg. 562).  Aulin et al. teaches the microfibrillated cellulose as having a width of 5 to 10 nm and a length of several microns (pg. 560; 563).  Aulin et al. shows in the SEM data that the nanocellulose fibers overlap each other (Figure 9 and 10), which would require some of the fibers to extend at an angle away from the material to allow for the fiber to go over the adjacent fiber. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aulin et al. (Cellulose (2010) 17:559-574, published January 10, 2010) as applied to claim 41 above.
Considering Claim 42:  Aulin et al. teaches drying the contacted material (pg. 562).
	Aulin et al. does not teach using vacuum to dry the paper.  However, vacuum is well known to be used in drying processes.  It would have been obvious to a person having ordinary skill in the art to have applied vacuum during the drying step of Aulin et al., and the motivation to do so would have been to speed the drying process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-29 and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,506,186. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 23 and 31:  Claim 1 of Patent ‘186 teaches a material that is coated with nanocellulose, wherein at least a portion of the nanocellulose is orientated perpendicular to the surface of the material.
Considering Claims 24 and 29:  Claim 1 of Patent ‘186 teaches the material as comprising a plant derived material.
Considering Claim 25:  Claim 17 of Patent ‘186 teaches the material as being derived from the claimed group.
Considering Claim 26:  Claim 3 of Patent ‘186 teaches the nanocellulose as being bacterial cellulose.
Considering Claim 27 and 28:  Claims  15 and 16 of Patent ‘186 teach the material as comprising a synthetic polymer from the claimed group.
Considering Claims 32 and 33:  Claims 32 and 33 are statements of intended use.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Considering Claims 34-39:  Claims 5-11 of Patent ‘186 teach the claimed fiber dimensions.  

Claims 23-25, 27-29, and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,834,651. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 23 and 31:  Claim 15 of Patent ‘651 teaches a material that is coated with nanocellulose, wherein at least a portion of the nanocellulose is orientated perpendicular to the surface of the material.
Considering Claims 24 and 29:  Claim 1 of Patent ‘651 teaches the material as comprising a plant derived material.
Considering Claim 25:  Claim 24 of Patent ‘651 teaches the material as being derived from the claimed group.
Considering Claim 27 and 28:  Claim 11 of Patent ‘651 teach the material as comprising a synthetic polymer from the claimed group.
Considering Claims 32 and 33:  Claims 2 and 3 of Patent ‘651 teach the claimed articles.
Considering Claims 34-39:  Claims 18-23 of Patent ‘651 teach the claimed fiber dimensions.  

Claims 23-30 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,414,885. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 23 and 31:  Claim 1 of Patent ‘885 teaches a material that is coated with nanocellulose, wherein at least a portion of the nanocellulose has its longitudinal axis is in contact with the surface of the material.  As only a portion of the axis is in contact, a portion would then be perpendicular to the surface of the material.  
Considering Claims 24 and 25:  Claim 18 of Patent ‘885 teaches the material as being derived from the claimed group.
Considering Claim 26:  Claim 3 of Patent ‘885 teaches the nanocellulose as being bacterial cellulose.
Considering Claim 27 and 28:  Claims 14 and 15 of Patent ‘885 teach the material as comprising a synthetic polymer from the claimed group.
Considering Claims 29 and 30:  Claims 16 and 17 of Patent ‘885 teach the material as comprising a natural polymer from the claimed group.
Considering Claims 32 and 33:  Claims 21 and 22 of Patent ‘651 teach the claimed articles.
Considering Claims 34-39:  Claims 5-11 of Patent ‘885 teach the claimed fiber dimensions.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIAM J HEINCER/Primary Examiner, Art Unit 1767